NO. 07-02-0337-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 12, 2003

                          ______________________________


                         ALAN ROYBAL SEPEDA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B13712-0004; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                        DISMISSAL


       Following abatement of this appeal and remand of the cause to the trial court to

determine whether appellant desired to prosecute his appeal and why he was being

deprived of a reporter’s record, the trial court conducted a hearing and found that appellant

no longer wished to continue the appeal. A motion to dismiss directed to this Court but
mistakenly filed in the trial court was filed by appellant with supporting affidavits indicating

his desire to withdraw his notice of appeal. Appellant’s intention being clear, we apply Rule

2 of the Texas Rules of Appellate Procedure to suspend the operation of Rule 42.2(a)

which requires a request to withdraw a notice of appeal to be filed in this Court. No

decision of this Court having been delivered, we dismiss the appeal and no motion for

rehearing will be entertained and our mandate will issue forthwith.


       Accordingly, the appeal is dismissed.


                                            Don H. Reavis
                                              Justice

Do not publish.




                                               2